


 

Exhibit 10.16

 

Execution Copy

CONFIDENTIAL TREATMENT REQUESTED

BY TRANSMONTAIGNE PARTNERS L.P.

 

TERMINALING SERVICES AGREEMENT — Southeast and Collins/Purvis

 

This Terminaling Services Agreement-Southeast and Collins/Purvis (this
“Agreement”) is made and entered into this first (1st) day of January, 2008 (the
“Effective Date”) by and between TransMontaigne Partners L.P. on behalf of
itself and its Affiliates (“Owner”), and Morgan Stanley Capital Group Inc. 
(“Customer”), each sometimes referred to individually as a “Party” and,
collectively, as the “Parties”.

 

RECITALS

 

                WHEREAS, Owner is the owner and operator of the Southeast
Terminals and the Collins/Purvis Terminal (each as defined below, and
collectively, the “Terminals”).

 

                WHEREAS, Customer desires to utilize Owner’s Terminals for the
receipt, storage, terminaling and distribution of Customer’s Product.

 

                NOW, THEREFORE, in consideration of the premises and the
covenants, conditions and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree to the following terms and conditions.

 

SECTION 1.         DEFINITIONS.     In this Agreement, unless the context
requires otherwise, the terms defined in the preamble have the meanings
indicated and the following terms will have the meanings indicated below:

 

“Affiliate” means, in relation to a Party, any Person that (i) directly or
indirectly controls such Party; (ii) is directly or indirectly controlled by
such Party; or (iii) is directly or indirectly controlled by a Person that
directly or indirectly controls such Party.  For this purpose, “control” of any
entity or Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ownership of a majority of issued shares/units or voting
power or control in fact of the entity or Person or otherwise.  For the purposes
of this Agreement, in respect of Customer, the term “Affiliate” does not include
Morgan Stanley Derivatives Products Inc. and in respect of Owner, the term
“Affiliate” does not include TransMontaigne Inc. or any of its subsidiaries.

 

“Agreement” has the meaning ascribed thereto in the preamble.

 

“Applicable Law” means, with respect to any Governmental Authority, (i) any law,
statute, regulation, code, ordinance, license, order, writ, injunction,
decision, directive, judgment, policy, decree and any judicial or administrative
interpretations thereof, (ii) any agreement, concession or arrangement with any
other Governmental Authority and (iii) any license, permit or compliance
requirement, in each case applicable to either Party and as amended or modified
from time to time.

 

“Arrival Notice” has the meaning ascribed thereto in Section 4.4.

 

“Bankrupt” means, with respect to either Party, that such Party (i) is
dissolved, other than pursuant to a consolidation, amalgamation or merger,
(ii) becomes insolvent or is unable to pay its debts or fails or admits in
writing its inability generally to pay its debts as they become due, (iii) makes
a general assignment, arrangement or composition with or for the benefit of its
creditors, (iv) institutes a Proceeding or files a petition seeking a judgment
of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditor’s rights, including a
voluntary petition under chapter 7 or chapter 11 of the U.S. Bankruptcy Code,
(v) has instituted against it a Proceeding seeking a judgment of insolvency or
bankruptcy or

 

1

--------------------------------------------------------------------------------


 

any other relief under any bankruptcy or insolvency law or other similar law
affecting creditor’s rights, including an order for relief under the U.S.
Bankruptcy Code, or a petition is presented for its winding-up or liquidation,
including an involuntary petition under chapter 7 or chapter 11 of the U.S.
Bankruptcy Code, and such Proceeding results in a judgment or is not dismissed
or permanently stayed within fifteen (15) calendar days of the filing of such
Proceeding, (vi) has a resolution passed for its winding-up, official management
or liquidation, other than pursuant to a consolidation, amalgamation or merger,
(vii) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for all or substantially all of its assets, (viii) has one or
more secured parties take possession of all or substantially all of its assets,
or has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all of its assets,
(ix) files an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any Proceeding of the foregoing
nature, or (x) takes any other action to authorize any of the foregoing actions.

 

“Barrel” means 42 U.S. Gallons.

 

“Business Day” means each calendar day, excluding Saturdays, Sundays, or other
holidays observed by Owner.

 

“Claim” means a dispute, claim or controversy whether based on contract, tort,
strict liability, statute or other legal or equitable theory (including any
claim of fraud, misrepresentation or fraudulent inducement or any question of
validity or effect of an agreement).

 

“Collins/Purvis Terminal” shall mean the refined petroleum products terminal
listed on Attachment “A”, denominated as the Collins/Purvis Terminal, including
all equipment and facilities related thereto, and references thereto shall also
be deemed to include the terminal manager thereof, or his or her representative.

 

“Contract Year” means a period of twelve (12) consecutive Months that commences
January 1st and ends December 31st.

 

“Default Interest Rate” means the lesser of (i) [**] per annum and (ii) the
maximum rate permitted by Applicable Law.

 

“Default” or “Event of Default” has the meaning ascribed thereto in
Section 15.1.

 

“Default Termination Date” has the meaning ascribed thereto in Section 15.3.

 

“Defaulting Party” has the meaning ascribed thereto in Section 15.2

 

“Effective Date” has the meaning ascribed thereto in the preamble.

 

“EPA” has the meaning ascribed thereto in Section 5.5.

 

“FERC” means the United States Federal Energy Regulatory Commission.

 

“Force Majeure” means

 

(a)           strikes, lockouts or other industrial disputes or disturbances;

 

(b)           acts of the public enemy or of belligerents, hostilities or other
disorders, wars (declared or undeclared), blockades, thefts, insurrections,
riots, civil disturbances or sabotage;

 

(c)           acts of nature, landslides, severe lightning, earthquakes, fires,
tornadoes, hurricanes, storms, and warnings issued by any Governmental Authority
for any of the foregoing which necessitate

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

2

--------------------------------------------------------------------------------


 

the precautionary shut-down of pipelines, docks, loading and unloading
facilities or the Terminals or other related facilities, floods, washouts,
freezing of machinery, equipment, or lines of pipe, inclement weather that
necessitates extraordinary measures and expense to construct facilities or
maintain operations, tidal waves, perils of the sea and other adverse weather
conditions;

 

(d)           arrests and restraints of or other interference or restrictions
imposed by a Governmental Authority whether legal or de facto or purporting to
act under some constitution, decree, law or otherwise, necessity for compliance
with any court order, or any law, statute, ordinance, regulation, or order
promulgated by a Governmental Authority having or asserting jurisdiction,
embargoes or export or import restrictions, expropriation, requisition,
confiscation or nationalization;

 

(e)           epidemics or quarantine, explosions, breakage or accidents to
equipment, machinery, plants, facilities or lines of pipe, electric power
shortages, breakdown or injury of Vessels; or

 

(f)            any other causes, whether of the kind enumerated above or
otherwise, whether foreseeable or unforeseeable, and that are not within the
reasonable control of the Party claiming suspension and which by the exercise of
due diligence such Party could not have been able to avoid or overcome.

 

A Party’s inability economically to perform its obligations hereunder does not
constitute an event of Force Majeure.

 

“Gallon” means a U.S. gallon of 231 cubic inches corrected to 60 degrees
Fahrenheit.

 

“Good Industry Practice” means the exercise of that degree of skill, care,
diligence, prudence and foresight that would reasonably and ordinarily be
expected from a skilled and experienced Product terminal operator engaged in the
same type of undertaking under the same or similar circumstances.

 

“Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, authority or entity established or controlled by a
government or subdivision thereof, including any legislative, administrative or
judicial body, or any Person purporting to act for them.

 

“Indemnified Party” has the meaning ascribed thereto in Section 18.1.

 

“Indemnifying Party” has the meaning ascribed thereto in Section 18.1.

 

“Independent Inspector” means a licensed Person mutually acceptable to both
Parties who performs sampling, quality analysis and quantity determination of
the Products received or delivered hereunder.

 

“Initial Term” has the meaning ascribed thereto in Section 7 of Attachment “A”.

 

“Interest Rate” means the prime rate of interest for large U.S. Money Center
Commercial Banks, published under “Money Rates” by “The Wall Street Journal”,
plus [**].

 

“Liabilities” means any losses, charges, damages, deficiencies, assessments,
interests, penalties, costs and expenses of any kind related to or that arise
out of this Agreement or any transactions hereunder (including reasonable
attorneys’ fees, other fees, court costs and other disbursements), including any
Liabilities that directly or indirectly arise out of or are related to any
Claim, Proceeding, judgment, settlement or judicial or administrative order made
or commenced by any Third Party or Governmental Authority related to or that
arise out of this Agreement or any transaction hereunder.

 

“Light Oil Products” has the meaning ascribed thereto in Section 1 of Attachment
“A-2”.

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

3

--------------------------------------------------------------------------------


 

“Minimum Annual Throughput Commitment” has the meaning ascribed thereto in
Attachment “A-1”.

 

“Minimum Monthly Commitment Amount” has the meaning ascribed thereto in
Attachment “A-1”.

 

“Minimum Monthly Throughput Commitment” has the meaning ascribed thereto in
Attachment “A-1”.

 

“Month” means a calendar month.

 

“On Revenue Threshold Days” has the meaning ascribed thereto in Section 3.5.

 

“Out of Service” has the meaning ascribed thereto in Section 3.5.

 

“Performing Party” has the meaning ascribed thereto in Section 15.2.

 

                “Person” means any entity, including, without limitation, any
corporation, partnership, trust, other legal entity, group or individual.

 

“Proceeding” means any action, suit, Claim, investigation, review or other
proceeding, at law or in equity, before any Governmental Authority, or before
any arbitrator, board of arbitration or similar entity.

 

“Product” means Light Oil Products.

 

“Renewal Term” has the meaning ascribed thereto in Section 7 of Attachment “A”.

 

“Southeast Terminals” shall mean the refined petroleum product terminals listed
on Attachment “A”, denominated as the Southeast Terminals, including all
equipment and facilities related thereto, and references thereto shall also be
deemed to include the terminal manager thereof, or his or her representative.

 

“Tank” shall mean the storage tanks listed in Attachment “A-3”.

 

“Term” has the meaning ascribed thereto in Section 7 of Attachment “A”.

 

“Terminals” shall mean the Southeast Terminals and the Collins/Purvis Terminal.

 

“Termination Payment”  has the meaning ascribed thereto in Section 15.3.

 

“Third Party” means any entity other than Owner, Customer or their respective
Affiliates.

 

“Third Party Claim” has the meaning ascribed thereto in Section 18.3.

 

“Throughput” means (i) all Product delivered from a Terminal or (ii) the
re-delivery of Product.

 

“Throughput Fees” has the meaning ascribed thereto in Attachment “A-1”.

 

“ULSD” has the meaning ascribed thereto in Section 5.5.

 

“Vessel” means an ocean-going tanker, barge or inland barge.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.         SERVICE, STATEMENTS, INVOICES, DOCUMENTS AND RECORDS.

 

                                               
2.1                                 (a)                                  Owner
will provide Customer services related to the transportation, receipt, storage,
Throughput, heating, additive injection, blending and delivery of Customer’s
Product to and from Customer (or on behalf of Customer) into and out of the
Tanks at the Terminals, and will provide the facilities reasonably necessary to
perform such services and provide such additional services as may be provided
under this Agreement and its attachments, for the fees, rates and charges
contained in this Agreement.  Those services will be performed in accordance
with Good Industry Practice and in compliance with Applicable Law.

 

                                                                                               
(b)                                 In providing the services referenced in
Section 2.1(a), it is Owner’s intention to maintain all Tanks and related
facilities in good operating condition (based upon their condition on the
Effective Date), from and after the Effective Date and during the Term hereof,
including the making of all repairs, replacements, additions or improvements
thereof or thereto, in accordance with Owner’s past practice, Good Industry
Practice and Applicable Law.

 

                                                                                               
(c)                                  Notwithstanding anything above to the
contrary, should circumstances arise which, in Owner’s judgment and in
accordance with Owner’s past practice and Good Industry Practice, lead Owner to
conclude that it is not economically feasible to repair, rebuild, reconstruct or
restore any Tank (including any related facilities thereto), then Owner may
remove such Tank (including any related facilities thereto) from service on a
permanent basis, subject to the adjustment of Throughput Fees as provided in
Section 3.5; provided, however, that in such event, Owner shall notify Customer
in writing within ten (10) Business Days of its decision not to place such Tank
back in service on  permanent basis.  Thereafter, the Parties shall negotiate in
good faith in an attempt to develop a mutually acceptable future plan, if any,
in respect of the Tank, consistent with the procedures and cost obligations set
forth in Section 4.11, pursuant to which Owner may continue to provide Customer
a mutually agreeable level of service.

 

2.2                                 On or prior to 12:00 noon Eastern Time each
Business Day, Owner will utilize its commercially reasonable efforts to transmit
to Customer a statement of receipts, deliveries, ending inventory, copies of
individual Tank gauging documents and pipeline meter tickets with respect to the
preceding day(s).  Such daily inventory data will be provided by Owner to
Customer in such format as may be mutually agreed between the Parties.  Such
documents will be transmitted to Customer at the mailing address and/or
facsimile number indicated in Attachment “A”.

 

2.3                                 Owner will use its commercially reasonable
efforts to provide Customer, on or prior to the fifth (5th) Business Day of each
Month during the Term of this Agreement, at the address indicated in Attachment
“A”, statements reflecting, with respect to the preceding Month:

 

(a)           beginning inventory balances;

 

(b)           the volume of Customer’s Product received into each Terminal;

 

(c)           the volume of loss of Customer’s Product attributable to
(i) Product flushing to eliminate residual particles or other contaminants from
pipelines, Tanks, valves or pumps, (ii) circumstances involving Force Majeure,
(iii) acts or omissions of Customer, (iv) re-grades of Product resulting from
commingling of Product in pipelines, (v) landing Tank roofs or (vi) changing
Tank lineups or services as requested by Customer; and

 

(d)           the volume of Customer’s Product delivered from each Terminal,
other deliveries and ending Product inventory balances;

 

together with an invoice for the monthly Throughput Fees for the following Month
and amounts due for any other services provided by Owner with respect to
Customer’s Product during the preceding Month, as applicable, all as set forth
in Attachment “A”.

 

5

--------------------------------------------------------------------------------


 

Each such statement will be considered a “warehouse receipt” under the Uniform
Commercial Code and will include those items required under law for a warehouse
receipt.  In the event of any conflict between the documents provided to
Customer under Section 2.2 and the monthly statements provided under this
Section 2.3, the monthly statements provided under this Section 2.3 will prevail
as to the volume of Product received and delivered by Owner, unless disputed by
Customer within ninety (90) calendar days of the date of such monthly statement.

 

                2.4           Each Party will maintain a true and correct set of
records pertaining to its performance of this Agreement and will retain copies
of all such records for a period of not less than two (2) years following
termination or cancellation of this Agreement.  Upon reasonable prior written
notice, a Party or its authorized representative may at its sole cost, during
the Term of this Agreement and for the aforesaid two (2) year period, inspect
such records of the other Party during normal business hours at the other
Party’s place of business.

 

SECTION 3.         FEES, CHARGES AND TAXES.

 

                3.1           Customer will pay Owner, for services provided
under this Agreement, the Throughput Fees and any other fees and charges as
indicated in Attachment “A”.

 

                3.2           All fees and charges reflected in Owner’s invoices
are due and payable within fifteen (15) Business Days of the receipt of Owner’s
invoice.  Payment must be made by electronic wire transfer of same day available
U.S. funds to Owner’s account and bank, both as indicated on Owner’s invoice. 
Invoices may be sent by electronic mail and telephone facsimile. If Customer
disputes any portion of an invoice, Customer must pay the undisputed portion of
the invoice.  Overdue amounts or disputed amounts that are resolved in favor of
the Owner will accrue interest at the Interest Rate from the date that payment
is due until paid in full.  Customer agrees to reimburse Owner for all actual
costs (including  reasonable attorney’s fees and court costs) incurred and paid
by Owner with respect to the collection of past due amounts, including late
payment charges, whether or not suit is brought.

 

                3.3           Customer agrees to pay any and all taxes, fees,
penalties or other charges and assessments, (including any charge or payment in
lieu thereof), including ad valorem or property taxes, Product ownership taxes,
and sales taxes on Terminal services, Customer’s Product and Customer’s property
at the Terminals.  Customer will indemnify and reimburse Owner for all costs or
expenses incurred and paid by Owner in association with the foregoing taxes,
expenses, fees or costs.  Owner will be responsible for and pay all other
applicable taxes levied upon Owner, including any increases in taxes levied on
Owner’s Terminals (including real or personal property of Owner, or both) as a
result of Customer’s activities at the Terminals that Owner may be required to
pay or collect under Applicable Law.

 

                3.4           Customer agrees not to challenge, protest or file
a complaint, or cause, encourage or recommend to any Affiliate or any other
Person that it challenge, protest or file a complaint with respect to any rates,
tariffs, rules, regulations in effect during the term of this Agreement (as the
same may be amended from time to time), provided, that such tariffs, regulatory
filings or rates do not conflict with the terms of this Agreement.

 

                3.5           Other than with respect to a Force Majeure event,
in the event that any Tank is unavailable (“Out of Service”) for Customer’s use
due to any reason for a period of more than [**] days for a Light Oil Products
Tank (the “On Revenue Threshold Days”), then the monthly Throughput Fees due
hereunder shall be adjusted and reduced on a pro-rata basis for each calendar
day of such unavailability pursuant to Attachment “A-4”.

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

6

--------------------------------------------------------------------------------


 

                The starting time of a Tank deemed Out of Service is when all
the Product has been transferred out of the Tank, the Tank stripped and the Tank
valves panned/isolated.  A Tank shall be deemed back in service when the Tank
manway is closed and the Tank valves are no longer panned/isolated and are ready
to receive Product.

 

                Notwithstanding the foregoing, in the event that a Tank is Out
of Service for a cleaning due to Product quality issues not caused by Owner’s
gross negligence or willful misconduct, then the monthly Throughput Fees for
such Tank shall remain due and all costs attendant thereto will be for the
account of Customer.

 

SECTION 4.         OPERATIONS, RECEIPTS AND DELIVERIES.

 

                4.1           Customer’s Product will be delivered to the
Terminals by pipeline, truck, railcar or Vessel, as applicable by Terminal, free
of any charge to Owner.  Receipts and deliveries of Product will be handled
within the operating hours of the relevant Terminal as set forth on Attachment
“A”.  Owner may make temporary changes in operating hours or temporarily close
any Terminal without Customer’s approval because of an extraordinary event. 
Owner will notify Customer of such temporary changes or closure in advance, or
as soon after implementation as is practicable.  Any charges to Customer related
to Owner’s decision to change operating hours or to close any Terminal,
including but not limited to demurrage, shall be for Owner’s account, excluding
such changes in operating hours or closures which are due to an event of Force
Majeure.

 

                4.2           Vessels will be loaded and unloaded on first come,
first serve basis as directed by the applicable port authority or Owner, as
applicable, and, other than as provided in Section 4.1 or Section 4.6, Owner
will not be responsible for the payment of any demurrage or other costs incurred
by Customer or its transportation carrier with respect thereto, or for any delay
in receipt or Throughput of Customer’s Product to or from the Terminals;
provided, however, that once Customer’s Vessel is all fast at the berth, any
delay in the receipt or Throughput of Customer’s Product caused by the
negligence or willful misconduct of Owner (e.g. failure of equipment at such
Terminal or inadequate staffing) and costs attendant thereto, will be for the
account of Owner.

 

                4.3           Any delay and demurrage caused by the failure of
Customer’s Product to meet required specifications hereunder, as determined
pursuant to Section 5, shall not be deemed to have been caused by Owner and any
costs attendant thereto shall be for Customer’s account.  For the avoidance of
doubt, any demurrage incurred by Customer during the testing of Customer’s
Product shall be solely for Customer’s account.  In the event Customer’s Vessel
shall discharge at multiple discharge ports, the foregoing shall apply to each
such discharge port.

 

                4.4           Customer must arrange for and pay all Third Party
costs related to the receipt or delivery of Customer’s Product to and from the
Terminals. Owner is responsible only to receive or Throughput, as the case may
be, the Product at its Terminals.  Unless otherwise provided by Owner in
writing, Customer must provide reasonably prompt notice to Owner  and the
relevant Terminal in a form reasonably acceptable to Owner (in accordance with
Section 13) containing all necessary shipping instructions, including without
limitation, the identity, quality and quantity of the Product and the tentative
arrival date(s) (the “Arrival Notice”).

 

                4.5           As this Agreement involves marine receipts or
Throughput of Product, Owner will advise Customer of the limitations of the
Vessel that may be berthed, including its maximum size, draw, draft and length,
the docks and associated positions to be used for each Product movement, as well
as the minimum pumping rates or pressure, as applicable, or both.  Owner and/or
the applicable port authority may change Vessel limitation, dock designation,
and pumping rates or pressure criteria from time to time upon prior reasonable
notice to Customer.  If Owner determines that a Vessel is unsuitable for the
receipt or Throughput of Products, as Owner in its reasonable discretion deems
appropriate, Owner may refuse to load or unload such Vessel and will advise the
carrier and Customer of the situation promptly, and request further instructions
from the Customer.  It is the responsibility of Customer to notify the
appropriate Governmental Authorities  regarding Vessel arrivals.

 

7

--------------------------------------------------------------------------------


 

                4.6           If any of Customer’s Vessels (i) fails to vacate a
berth upon completion of loading or discharge, (ii) fails to discharge or load a
barge within twenty-four (24) hours or within thirty-six (36) hours for a
Vessel, or (iii) fails to vacate in order to conduct repairs, unless such
failures are caused by an event of Force Majeure, then, after having been
notified by Owner to vacate, Customer shall be responsible for all costs
applicable to the berths, together with any costs incurred by any Vessel which
would otherwise be occupying such berth but for the failure of Customer’s Vessel
to vacate,  except for such costs arising due to delay caused by Owner.

 

                4.7           If Customer requires any change in the shipping
instructions, including, without limitation, the identity and timing of the
Product, Customer must provide notice of any change in the Arrival Notice (in
accordance with Section 13) to the Owner and the relevant Terminal before the
arrival of the Product at such Terminal.  Upon receipt of Customer’s shipping
instructions, Owner will immediately advise Customer of such Terminal’s
availability.  If such Terminal will not be available to receive or deliver
Customer’s Product on the communicated arrival date, Owner will advise as to the
earliest time when Customer’s Product may be received or delivered at such
Terminal.  Customer will ensure that confirmation of the arrival date(s) and
time of the Product will be communicated to Owner and the relevant Terminal by
Customer’s carrier periodically, at intervals of at least 48, 24 and 12 hours in
advance of the anticipated date and time of arrival of the Product. 
Notwithstanding the notice provisions of Section 13, such communication may be
effected by telephone, facsimile or electronic mail directed to Owner’s
representatives and the relevant Terminal manager.  If Customer fails to provide
Owner and the relevant Terminal the notice containing shipping instructions in a
form mutually agreed to by the Parties and in the manner required by this
Section 4.7, Owner will not be obligated to receive or Throughput Customer’s
Product and Owner will not be responsible for any Product loss directly
attributable to Owner’s receipt or Throughput of Product based upon erroneous
shipping instructions.

 

                4.8           Owner will deliver to Customer, or to its
Affiliates, or to such Third Parties as Customer may direct, the Product held by
Owner at the Terminals for the account of Customer.  Customer is responsible for
providing to Owner documentation required to authorize deliveries of Product for
or on its behalf from the Terminals.

 

                4.9           The services to be provided by Owner pursuant to
this Agreement are to be provided only with respect to Customer’s Product and
will be provided with respect to other products only with the prior written
consent of Owner.  If a special method of storing or handling Product is
required, or if Customer requests a swing of Tank capacity, then Customer must
notify Owner in sufficient time to enable Owner to consider whether it will
accept or reject the proposed changes in the Product to be stored or the method
of storing or handling the Product and to take the necessary preparatory
measures if Owner accepts such changes; provided, however, that if Owner
determines in good faith that a change in the Tank lineup would have a negative
impact upon the normal operation of the relevant Terminal, Owner may, as noted
above, reject Customer’s request.  Failing such notice, Owner will not be liable
for losses or damage incurred during the storage and handling of the Products
(except to the extent attributable to Owner’s negligence or willful misconduct),
including losses or damages which may be related to Owner’s inability to employ
the required method of storing or handling the Product, nor will Owner be
obligated to provide such special storage and handling service.  It is
understood that in the event Owner agrees to swing Tanks (change service) at
Customer’s request, Customer shall reimburse Owner for all costs associated
therewith.  Typical costs associated with such changes may include, but are not
limited to, those costs incurred when draining and cleaning Tanks and associated
piping, performing piping and system modifications necessary to maintain and
provide normal facility and load rack operations as well as modifications to
Terminal automation systems necessitated by such changes.  Owner will provide,
if requested by Customer, a reasonable estimate of costs prior to a requested
change of service.  In no case shall the estimate be binding, and Customer will
reimburse Owner for actual expenses incurred.  All fixtures, equipment and
appurtenances attached to the Tanks, pipelines and other facilities of the
Terminals by either Party are and will remain the property of Owner.   No such
items may be installed by Customer without the prior written consent of Owner.

 

8

--------------------------------------------------------------------------------


 

                4.10         Following cancellation or termination of this
Agreement, Customer shall reimburse Owner for all costs commercially reasonable
under the circumstances incurred by Owner in cleaning such Tanks and pipelines
to a condition suitable for the storage of the grade of Product most recently
stored in such Tanks as of such termination date.

 

If Customer shall not have removed Customer’s Product from the Tanks and/or
pipelines within ten (10) Business Days from the date of cancellation or
termination of this Agreement, Customer agrees to reimburse Owner for all costs
and expenses reasonably incurred by Owner in taking such action, plus a [**]
handling fee, as well as the cost of storage and handling of the Product
removed, if any, at the rate of [**] per Barrel per day in addition to any other
fees due hereunder.  Nothing herein, however, shall detract from any lien that
Owner may have at any time on the Product.

 

                4.11         If any Governmental Authority requires installation
of any improvement, alteration or addition to any Tank or other equipment at any
Terminal for purposes of compliance with Applicable Law that would materially
interfere with or change the nature of the services provided under this
Agreement, Owner will notify Customer of (a) the cost of making any such
improvement, alteration or addition, after Owner’s efforts to mitigate such
costs, (b) when such improvement, alteration or addition must be completed, and
(c) Customer’s proportional share of such costs.  Owner will not be required to
make any improvements, alterations or additions to such Terminal in such
circumstance, unless Customer agrees to pay its share of such costs in the
manner provided below, or agrees in good faith with Owner for a ratable
surcharge to be added to the Throughput Fees.  All such improvements,
alterations or additions to such Terminal are and will remain the property of
Owner.

 

                If Customer elects to pay its share of such costs, Owner shall
likewise pay its share of such costs and proceed with the installation of the
required improvement, alteration or addition.  Customer may elect either to pay
its proportionate share of such costs in one lump sum or pay its proportionate
share of the costs on a prorated monthly basis over the remaining Term of this
Agreement.  In addition to installation costs, these costs will include
engineering and interest expense (at the Interest Rate on the date of completion
of such installation), and subsequent reasonable expenses, if any, of operating
or maintaining such required installation.  Upon expiration or earlier
termination of this Agreement, all such improvements, alterations or additions
shall be the property of Owner.

 

                If Customer elects, after negotiating with Owner in good faith,
not to share in such costs and Owner chooses not to pay for such improvement,
alteration or addition in lieu thereof, and if Owner does not direct the
affected Product to mutually acceptable terminal assets owned by Owner or its
Affiliates, then either Party may terminate or release the affected facilities
or Tanks from this Agreement, with an equivalent reduction of the Throughput
Fees by giving the other Party notice of its intention no later than thirty (30)
calendar days after Owner’s receipt of notice of Customer’s election not to
share in such costs.

 

4.12         Customer will be responsible for providing all Tank bottoms and
line fill: provided, however in the event Tanks are in commingled service with
Third Parties, Customer shall only be responsible for its proportionate share
thereof.

 

SECTION 5.         PRODUCT QUALITY STANDARDS AND REQUIREMENTS.

 

                5.1           Customer warrants to Owner that all Product
tendered by or for the account of Customer for receipt by any Terminal will
conform to the specifications for such Product set forth in Attachment “A-2” and
will comply with Good Industry Practice and all Applicable Law.  Owner will not
be obligated to receive or accept Product into any Terminal that is
contaminated, or that fails to meet the required quality specifications.  Owner
may rely upon the analysis of the Independent Inspector as well as the
specifications and representations of Customer set forth in the Arrival Notice
as to Product quality.  Should Owner remove and dispose of any

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

9

--------------------------------------------------------------------------------


 

water or other material in or associated with Customer’s Product at any time,
Customer shall reimburse Owner for Owner’s actual costs and expenses incurred
with respect to such removal and disposal.

 

                5.2           The quality of Product tendered into any Terminal
for Customer’s account must be verified either by Customer’s laboratory
analysis, or by an Independent Inspector’s analysis indicating that the Product
so tendered meets Owner’s minimum Product specifications set forth in
Section 5.1.  Such analysis may be conducted on a periodic basis in accordance
with a quality compliance program implemented by Customer, which program shall
be subject to the approval of Owner, which approval shall not be unreasonably
withheld.  All costs associated with such compliance program shall be borne by
Customer.  Upon reasonable notice to Customer, Owner, at its expense, may sample
any Product tendered to Owner for Customer’s account for the purpose of
confirming the accuracy of the analysis.

 

                5.3           Customer’s storage of Product hereunder is
segregated (unless noted by Tank in Attachment “A-3”) and Owner may not
commingle fungible Products received from or on behalf of Customer with those
fungible products of other Third Parties using any Terminal without Customer’s
consent.  Prior to the time of each receipt from Customer, Customer shall
deliver, or cause to be delivered, to Owner a certificate setting forth the
quality, grade and other specifications of the Product; provided that Customer
shall utilize its best efforts to provide such certificate to Owner at least
twenty-four (24) hours prior to such receipt.

 

                5.4           Each Party may at all reasonable times make
appropriate tests to determine whether Customer’s Product stored or delivered
meets required Product quality specifications.  Owner shall be liable to
Customer for damages incurred by reason of contamination of Product, while in
Owner’s custody, which causes such Product to fail to meet the required Product
quality specifications.  Owner shall not be liable to Customer for any damages
in the event Customer or Customer’s agent delivers Product into any Terminal
which does not meet the required Product quality specifications.

 

                5.5           In connection with the storage in any Tank of
Product governed by the ultra low sulfur diesel (“ULSD”) program of the United
States Environmental Protection Agency (the “EPA”), the Parties shall submit a
“Diesel Programs Facility Registration” form to the EPA for the following
“Facility Activities”: (i) with respect to Owner, “Pipeline or Pass-Through
Terminal,” and (ii) with respect to Customer, “Refinery” and “Import Facility.” 
Each Party shall maintain such registration in full force and effect during the
Term.  In the event of (i) any change to such EPA program or any guidance or
Applicable Law related thereto, or (ii) any amendment to such EPA form which
affects the above-referenced registration, each Party shall update its
registrations accordingly and the Parties will cooperate with each other in
connection therewith.   As set forth in EPA’s regulations and accompanying
guidance, Owner covenants and agrees to comply with the EPA ULSD program.  In
its role as a “distributor” and terminal, Owner shall be responsible for: 
(i) reporting all receipts and deliveries of Customer’s Products, including
volumes and designations, (ii) properly administering the product transfer
document requirements, (iii) compliance with all applicable recordkeeping and
reporting requirements, (iv) the redesignation of Products as necessary,
(v) compliance with the downgrade provision for highway diesel fuel, and
(vi) any and all other “distributor” or terminal requirements set forth in
Applicable Law related to the EPA ULSD program.  In the event of any uncertainty
with respect to responsibility for any duties under the EPA ULSD program, the
Parties shall mutually agree to take all necessary or appropriate steps to
resolve such uncertainty, including consultation with EPA.  Each Party agrees to
indemnify the other Party for any losses or liabilities arising from its failure
to comply with its obligations under the EPA ULSD program, as set forth in this
Agreement.

 

                5.6           Customer agrees to maintain the level of Product
in each Tank at the level that Owner reasonably deems necessary, in accordance
with Good Industry Practice, for the safe operation of the Terminals and Tanks
(including the right to lock down Tanks) in the event of weather-related
emergencies such as hurricanes.  Owner, at its reasonable discretion, may add
water to any Tank in the event Customer’s level of Product is insufficient to
achieve the required safety levels of Product in such Tank.  If water is added
due to insufficient levels of Product, such water shall be removed by Owner at
Customer’s expense.

 

10

--------------------------------------------------------------------------------

 

SECTION 6.         TITLE AND CUSTODY OF PRODUCT.

 

                6.1           Title to Customer’s Product will remain with
Customer at all times subject to any lien in favor of Owner created pursuant to
the terms of this Agreement or under Applicable Law.  Owner will assume custody
and risk of loss of the Products at the time such Product passes the flange
connection between the Third Party transportation carrier and that of Owner’s
receiving facilities.

 

                6.2           For Vessel receipts at the Terminals, custody and
risk of loss of Products shall pass to Owner upon receipt at the relevant
Terminal when the Products pass the last permanent flange connection between the
Vessel’s discharge manifold and the receiving pipeline at such Terminal.  If
Products are delivered to Customer by Vessel, custody and risk of loss shall
pass to Customer at the point where Products pass the last permanent flange
connection between the relevant Terminal pipeline and the Vessel.

 

                6.3           For pipeline receipts at any Terminal, custody and
risk of loss of the Products shall pass to Owner at the time the Products pass
the flange connection between the connecting pipeline and that of Owner’s
receiving facilities.  If Products are delivered to Customer by pipeline,
custody and risk of loss of the Products shall pass to Customer when the
Products pass the flange connection between Owner’s delivery facilities and that
of the connecting pipeline.

 

                6.4           If Products are delivered to or received from
Customer by truck or rail, custody of the Products shall pass to Customer when
the Products pass the last permanent flange connection between the truck or rail
car of Customer’s transportation carrier and Owner’s loading assembly.

 

SECTION 7.         LIMITATION OF LIABILITY AND DAMAGES.

 

                7.1           Upon transfer of custody and risk of loss to
Customer as provided in Section 6, Owner shall have no further responsibility
for any loss, damage or injury to persons or property (including the Product)
arising out of possession or use of the Product, except to the extent that such
loss, damage or injury is caused by Product loss attributable to Owner or
Owner’s gross negligence or willful misconduct.

 

                7.2           The maximum liability of Owner for Product loss
will not exceed, and is strictly limited to, the market value of the Product at
the time of the Product loss or immediately prior to its contamination, plus the
costs and expenses actually, reasonably and necessarily incurred by Customer,
plus any fines and penalties actually levied against and paid by Customer by
reason of such fault on Owner’s part.  Owner shall utilize commercially
reasonable efforts, in lieu of payment for any Product loss, to replace such
Product with Product of like grade and quality.

 

                7.3           EXCEPT FOR THE PARTIES’ INDEMNIFICATION
OBLIGATIONS WITH RESPECT TO CLAIMS OF THIRD PARTIES, THE PARTIES’ LIABILITY FOR
DAMAGES HEREUNDER IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY AND NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR SPECIFIC PERFORMANCE, LOST PROFITS OR
OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, IN TORT, CONTRACT OR OTHERWISE, OF ANY KIND,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE PERFORMANCE, THE SUSPENSION OF
PERFORMANCE, THE FAILURE TO PERFORM, OR THE TERMINATION OF THIS AGREEMENT.  EACH
PARTY ACKNOWLEDGES ITS DUTY TO MITIGATE DAMAGES HEREUNDER.

 

SECTION 8.         PRODUCT MEASUREMENT.

 

8.1           Quantities of Product received into and delivered from the
Terminals shall be determined as follows:

 

11

--------------------------------------------------------------------------------


 

                (a)           for pipeline deliveries and receipts, volumes
shall be determined by pipeline meters or, if pipeline meters are not available,
Owner’s tank gauges (as verified by an Independent Inspector at Customer’s
expense);

 

                (b)           for Vessel deliveries and receipts, volumes shall
be based on shore tank gauges at discharge (net barrels at 60°F in accordance
with the table 6-B of ASTM designation D-1250) as certified by the Independent
Inspector.  Subject to the mutual agreement of the Parties, a full line
displacement shall be made under the Independent Inspector’s supervision, and
displacement volumes shall be incorporated into the discharged volumes.  During
such measurement, shore tanks shall be static where possible, and, if active,
truck loading rack Barrels shall be corrected to 60°F and added back into the
receipt volumes;

 

                (c)           for any transfer or shipment of Product between
Terminals and a Third Party terminal or pipeline, which is made at Customer’s
request, the measurement of Owner’s tank gauges (as verified by an Independent
Inspector, at Customer’s expense) shall control and any measurement discrepancy
between the receiving or shipping Third Party and Owner shall be for Customer’s
account;

 

                (d)           If tankage has movements in or out except for
truck loading rack liftings (active Tanks) during the pipeline measurement
process, the applicable gauges and meters will be observed and recorded by an
Independent Inspector, unless otherwise agreed to between the Parties in
advance, to reflect actual quantities received into and delivered from such
active Tanks.  If shore tanks are active, except for truck loading rack
liftings, or the Independent Inspector cannot verify shore tank measurements
during inbound marine movements, then the Vessel’s discharge figures with valid
Vessel experience factor (VEF) shall be applied as certified by the Independent
Inspector.  If Vessel VEF is not available, Vessel figures without VEF will
apply; and

 

                (e)           Absent fraud or manifest error, the quantities of
Products in storage at any time will be determined from each Terminal’s
inventory records of receipts and Throughput.  Unless indicated otherwise,
quantity determinations will be based on a Barrel of Product and shall be
determined in accordance with the latest established API/ASTM standards for the
method of delivery.  All volumes shall be temperature corrected to 60°F in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (ASTM designated D#1250, table 6(B)).  Gauging of Product
received, Throughput and in storage will be taken jointly by representatives of
the Parties; provided, however, that if Customer does not have representatives
present for gauging, then pipeline meter tickets, or, where pipeline meter
tickets are not available, Owner’s gauging, will be conclusive, absent fraud or
manifest error.  Customer may use an Independent Inspector at its own expense at
any time.

 

                8.2           Terminal meters will be calibrated periodically
and upon each completion of repair or replacement of a meter, at the meter
owner’s expense.  Such calibration shall be in accordance with the latest
applicable state and county standards including applicable API/ASTM standards to
the extent adopted by and incorporated in the applicable state and county
standards.  If a meter is determined by either Party to be defective or
inoperative, such Party shall immediately notify the other Party, and it will be
the responsibility of the Owner to promptly make repairs or replacements. 
Product received or delivered through a facility having an inoperative or
defective meter will be measured based upon before and after static Tank gauges
and any active Tanks measured in accordance with Section 8.1.  In such event,
the Parties shall appoint a mutually acceptable Independent Inspector to gauge
the applicable Tanks and the findings of the Independent Inspector shall be
final and binding on the Parties, except for fraud or manifest error.  The
Parties shall share equally the cost of the Independent Inspector under this
Section 8.2.

 

SECTION 9.         PRODUCT LOSS/GAIN.

 

                9.1           During such time as Owner is the custodian of
Customer’s Product and Product Tank roofs are floating,  Owner will indemnify
Customer against and is responsible for any Product loss (excluding any Product
loss attributable to items referenced in Section 2.3(c) and Section 4.7 above)
that occurs while the

 

12

--------------------------------------------------------------------------------


 

Product remains in storage based upon measurements of each Product grade.  If
Customer lands the Tank roofs at any time during a Month, Customer shall be
solely responsible for any and all Product losses for the Month relating to
Customer’s Product.

 

9.2           (a)           Each Month, Owner will balance the Terminals in
accordance with Section  2.3 and Section 8 to determine the net gain or loss of
each Product.  Such monthly Product gains or losses shall be for the account of
Owner.  Owner shall sell or buy such net gains or losses to or from Customer on
the last day of each Month pursuant to the pricing set forth in Attachment
“A-1”.

 

                (b)           To the extent that the revenues received by Owner
for net Product gains attributable to the Terminals pursuant to the provisions
of this Agreement in any Contract Year during the Term hereof exceed the sum of
[**], Owner agrees to pay over to Customer, as soon as practicable after the end
of the Contract Year, but not later than thirty (30) days thereafter, a sum
equal to [**] of any such excess, such payment to be made by wire transfer of
immediately available U.S. funds to an account designated by Customer in
writing.

 

SECTION 10.       FORCE MAJEURE.

 

10.1         If either Party is unable to perform or is delayed in performing,
wholly or in part, its obligations under this Agreement, other than the
obligation to pay funds when due, as a result of an event of Force Majeure, that
Party may seek to be excused from such performance by informing the other Party
by oral notification promptly (in no event more than one Business Day after
learning of the occurrence of an event of Force Majeure) of the event of Force
Majeure with reasonably full particulars and timing of such Force Majeure
event.  Promptly thereafter, the Party rendered unable to perform or delayed in
performing by the event of Force Majeure shall confirm such information in
writing.  Such Party also promptly shall notify the other Party when the event
of Force Majeure terminates.  The obligations of the Party giving notice, so far
as they are affected by the event of Force Majeure, will be suspended during,
but not longer than, the continuance of the event of Force Majeure.  The
affected Party must act with commercially reasonable diligence to resume
performance and notify the other Party that the event of Force Majeure no longer
affects its ability to perform under the Agreement.  If Owner is excused from
providing service pursuant to this Agreement due to an event of Force Majeure,
the fees hereunder not already due and payable will be excused or
proportionately reduced, as appropriate, for so long as the Owner’s performance
is excused due to the event of Force Majeure.

 

10.2         The requirement that any Force Majeure event be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts, or
other labor difficulty by the Party claiming excuse due to an event of Force
Majeure contrary to its wishes.

 

10.3         If either Party is rendered unable to perform by reason of an event
of Force Majeure for a period in excess of [**] consecutive calendar days, then
the other Party may terminate this Agreement with respect to the Tanks and
related facilities affected by such event of Force Majeure upon written notice
to the Party claiming excuse due to the event of Force Majeure, in which event,
the Throughput Fees shall be reduced on a pro-rata basis or waived, as
appropriate, for each Month or portion of a Month that the Tank or Tanks are
unavailable due to the Force Majeure event.

 

SECTION 11.       INSPECTION OF AND ACCESS TO TERMINAL.

 

11.1         Customer shall have the right during Owner’s normal working hours
and after reasonable written notice to Owner and the relevant Terminal so as not
to disrupt such Terminal’s or Owner’s operation to:

 

(i)                                     make periodic operational inspections of
any Terminal;

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

13

--------------------------------------------------------------------------------


 

(ii)                                  conduct audits of any pertinent books and
records, including those related to receipts, Throughput, regrades and
inventories of Product; and

 

(iii)                               conduct physical verifications of the amount
of Product stored in any Terminal.

 

Customer’s right and that of its authorized representatives to enter the
Terminals will be exercised by Customer in a way that will not interfere with or
diminish Owner’s control over or its operation of the Terminals and will be
subject to reasonable rules and regulations promulgated by Owner.  Customer
acknowledges that under this Agreement none of Customer’s vehicles or vehicles
acting on behalf of Customer will be granted access to the Terminals until the
owner of such vehicles and its employees or agents have been properly qualified
and such owner has executed a “Terminal Access Agreement” substantially in the
form of Attachment “B”.  Customer acknowledges its awareness of the terms of the
Terminal Access Agreement.  If there is any conflict between the terms of this
Agreement and those contained in the Terminal Access Agreement, the terms and
provisions of this Agreement shall take precedence.

 

11.2         Customer acknowledges that any grant by Owner of the right of
access to the Terminals to Customer or any of Customer’s agents under this
Agreement or under any document related to this Agreement is a grant of a
license only and shall convey no interest in or to the Terminals or any part
thereof to Customer or any of Customer’s agents, and may be withdrawn by Owner
at its discretion at any time.

 

SECTION 12.       ASSIGNMENT.

 

12.1         This Agreement shall be binding upon and shall inure to the benefit
of the successors and assigns of each Party.  Neither Party shall transfer or
assign, hypothecate, pledge, encumber or mortgage this Agreement or its rights
or interests hereunder, in whole or in part, or delegate its obligations
hereunder, in whole or in part, or permit the Tanks to be used by others,
without the prior written consent of the other Party, unless such transfer or
assignment is to an Affiliate, in which case no consent shall be required (but
in which case the Party assigning to its Affiliate shall give notice to the
other Party).

 

For purposes of this Section 12, “assign” will be considered to include:

 

(i)            any change in the majority ownership or control of Customer or
Owner;

 

(ii)                                  any change in the majority ownership of
any Terminal, or any disposition of any Terminal that would materially impair
the services to be provided under this Agreement; and

 

(iii)                               any event that would result in the
day-to-day operation of any Terminal not being handled by an Affiliate of
TransMontaigne Inc. or by TransMontaigne Partners L.P., unless such replacement
operator’s creditworthiness is equal to or greater than that of Owner and such
replacement operator is, in Customer’s reasonable opinion, capable of providing
terminaling service at a level equivalent to that provided by Owner;

 

provided that, in connection with any of the foregoing clauses (i) through
(iii), the Parties agree that

 

(a)           Customer’s prior consent thereto is not required,

 

(b)           Owner shall provide Customer with reasonable advance notice of any
such change or event, and

 

(c)           Customer shall have the option to terminate this Agreement
effective at any time prior to any such change or event, which option shall be
exercisable by Customer delivering written notice thereof to Owner within ninety
(90) calendar days of receipt of notice from Owner pursuant to the preceding
clause (b) above, which notice shall designate the termination date.

 

14

--------------------------------------------------------------------------------


 

                12.2         If Customer desires to assign all or a portion of
its rights under this Agreement to a Third Party, Owner agrees to consider such
request in good faith and to make reasonable commercial efforts to accommodate
such request and consent to such assignment for the remainder of the Term
hereof, or such lesser time period as the Parties may mutually agree.

 

                12.3         Any attempt to assign, hypothecate, pledge,
encumber or mortgage this Agreement by either Party in violation of Section 12.1
or Section 12.2 shall be null and void.  The consent by Owner to any assignment,
hypothecation, pledge, encumbrance, or mortgage of this Agreement at the request
of Customer shall not constitute a waiver of Owner’s right to withhold its
consent to any other or further assignment, hypothecation, pledge, encumbrance
or mortgage of this Agreement.  The absolute and unconditional prohibitions
contained in this Section 12 and Customer’s agreement to them are material
inducements to Owner to enter into this Agreement and any breach thereof will
constitute an event of default hereunder permitting Owner to exercise all
remedies provided for in this Agreement or by Applicable Law.

 

SECTION 13.       NOTICE.

 

Any notice required under this Agreement must be sent or transmitted by
(a) United States mail, certified or registered, return receipt requested
(b) confirmed overnight courier service, or (c) confirmed facsimile transmission
properly addressed or transmitted to the address of the Party indicated in
Attachment “A” or to such other mailing address or facsimile number as one Party
shall provide to the other Party in accordance with this provision.  All
notices, consents, demands and other communications hereunder are to be in
writing and are deemed to have been duly given or made on the delivery date if
delivery is made during applicable normal working hours, or on the next Business
Day if delivered after applicable normal working hours.  In the event a delivery
or notice deadline falls on a weekend or holiday, then the applicable deadline
will be extended to include the first Business Day following such weekend or
holiday.

 

SECTION 14.       COMPLIANCE WITH LAW AND SAFETY.

 

                14.1.        Customer warrants that the Products tendered by it
have been produced, transported, and handled, and Owner warrants that the
services provided by it under this Agreement, are in full compliance with all
Applicable Law.  Each Party also warrants that it may lawfully receive and
handle such Products, and it will furnish to the other Party any evidence
required to provide compliance with Applicable Law and to file with applicable
Governmental Authorities reports evidencing such compliance.

 

                14.2.        Customer agrees that in order to have access to the
Terminals, all Vessels used in connection with this Agreement, will comply with
Applicable Law, as well as Owner’s safety rules and operating practices. 
Customer will furnish Owner with information (including Material Safety Data
Sheets) concerning the safety and health aspects of Products stored or delivered
to the Terminals under this Agreement.  Owner will communicate such information
to all persons who may be exposed to or may handle such Products, including
without limitation, Owner’s employees, agents and contractors.

 

                14.3         Upon Owner’s receipt of notice from any
Governmental Authority of any material violation of any Applicable Law or the
commencement of any Proceeding against Owner for any material violation of any
Applicable Law, which would materially interfere with Owner’s ability to perform
its obligations hereunder, Owner shall promptly provide written notice to
Customer setting forth the details thereof.

 

SECTION 15.       DEFAULT, WAIVER AND REMEDIES.

 

15.1         Default or Event of Default.  Notwithstanding any other provision
of this Agreement, the occurrence of any of the following events shall
constitute a “Default” or “Event of Default” hereunder:

 

15

--------------------------------------------------------------------------------


 

                (a)           Failure to Pay.  Either Party fails to make
payment when due hereunder within two (2) Business Days of a written demand
therefor, subject to Section 3.2;

 

                (b)           Misrepresentation.  Any representation or
warranty, contained herein shall prove untrue in any material respect on or as
of the date it was made or was deemed to have been made;

 

                (c)           Failure to Perform.  Either Party fails to perform
any material obligation or breaches any covenant made to the other Party
hereunder (other than the Defaults enumerated in Section 15.1(a) or
Section 15.1(d)), which, if capable of being cured, is not cured to the
satisfaction of the other Party (in its sole discretion) within five
(5) Business Days from the date that such Party receives notice that corrective
action is needed;

 

                (d)           Bankruptcy.  Either Party becomes Bankrupt;

 

                (e)           Repudiation.  Either Party shall repudiate, deny
or disaffirm its obligations hereunder or shall cancel, terminate, revoke or
rescind this Agreement without the express prior consent of the other Party; or

 

                (f)            Challenge to Enforceability.

 

(i)            Any Proceeding shall have been commenced by any Person (other
than by either Party) seeking to cancel, revoke, rescind or disaffirm the
obligations of any Party to this Agreement (unless such Party is contesting the
Proceeding in good faith and such Proceeding is withdrawn or dismissed with
prejudice within fifteen (15) calendar days);

 

(ii)           Any court or other Governmental Authority shall issue a judgment,
order, decree or ruling to the effect that any of the material obligations of
any Party to this Agreement is illegal, invalid or unenforceable in accordance
with its terms; or

 

(iii)          Any claim or lien (other than Owner’s statutory landlord/bailee
lien, or any statutory liens for taxes not yet due) is asserted or placed on any
portion of Customer’s Product while stored at the Terminals.

 

15.2         Remedies Upon a Default or Event of Default.  Notwithstanding any
other provision of this Agreement, upon the occurrence and during the
continuance of a Default or Event of Default with respect to a Party  (the
“Defaulting Party”), the other Party (the “Performing Party”) may, in its sole
discretion, in addition to all other remedies available to it and without
incurring any Liabilities to the Defaulting Party or to Third Parties (for
demurrage or any other costs arising from delay or otherwise), may do any one or
more of the following:

 

                (a)           withhold or suspend its performance and
obligations hereunder without prior notice to the Defaulting Party;

 

                (b)           proceed against the Defaulting Party for damages
occasioned by the Defaulting Party’s failure to perform; and

 

                (c)           upon one (1) Business Day’s prior notice to the
Defaulting Party, immediately terminate this Agreement and settle all amounts
due between the Parties in accordance with Section 15.3.

 

Notwithstanding the foregoing, in the case of a Default or Event of Default
described in Section 15.1(d), no prior notice shall be required.

 

16

--------------------------------------------------------------------------------


 

 

                                                15.3                          
Early Termination of Transactions under this Agreement.

 

                                               
(a)                                  When a Default or Event of Default has
occurred and is continuing, the Performing Party may, by notice given to the
Defaulting Party, designate a date not earlier than the date of such notice (the
“Default Termination Date”) on which all transactions shall terminate and the
Performing Party shall then determine the “Termination Payment” by:

 

(i)            determining the amount of the Throughput Fees due Owner hereunder
for the remaining Term of this Agreement;

 

(ii)           determining any other fees and charges due Owner or Customer
hereunder, including without limitation, fees due pursuant to Section 4.10; and

 

(iii)          netting or aggregating all of the foregoing amounts to a single
liquidated amount, taking into account any sums received by Owner with respect
to the enforcement of Owner’s lien provided herein and proceeds received, if
any, with respect to the sale of Customer’s Product.

 

                                               
(b)                                 For purposes of calculating the Termination
Payment, interest shall accrue in respect of any unpaid amounts, from and
including the date on which such amounts were originally due and payable to the
date of the Termination Payment.  Interest shall accrue at the Default Interest
Rate in the case of any Termination Payment owing to the Performing Party.

 

                                               
(c)                                  As soon as reasonably practicable after the
Default Termination Date, the Performing Party shall provide the Defaulting
Party with a statement showing, in reasonable detail, the calculation of the
Termination Payment and an invoice therefor.  The Performing Party shall act
reasonably in good faith, and its determinations and calculations shall be
binding in the absence of manifest error.  If the Defaulting Party owes the
Termination Payment to the Performing Party, the Defaulting Party shall pay the
Termination Payment on the payment date designated in the statement, which shall
not be earlier than the second (2nd) Business Day after the Defaulting Party
receives the statement.  If the Performing Party owes the Termination Payment to
the Defaulting Party, the Performing Party shall pay the Termination Payment
within two (2) Business Days after the date of delivery of the statement.

 

15.4                           Non-Exclusive Remedy.  The Performing Party may
enforce any of its remedies hereunder.  The Performing Party’s rights under this
Section 15 shall be in addition to, and not in limitation or exclusion of, any
other rights of setoff, recoupment, combination of accounts, lien or other right
which it may have, whether by agreement, operation of law or otherwise.  No
delay or failure on the part of a Performing Party to exercise any right or
remedy shall constitute an abandonment of such right or remedy and the
Performing Party shall be entitled to exercise such right or remedy at any time
after a Default or Event of Default has occurred.

 

15.5                           Indemnification.  The Defaulting Party shall
indemnify and hold harmless the Performing Party for all Liabilities incurred as
a result of the Default or Event of Default or in the exercise of any remedies
under this Section 15.  A Party shall reimburse the other Party for its costs
and expenses, including reasonable attorneys’ fees, incurred in connection with
the other Party’s  enforcement of, suing for or collecting any amounts payable
by it hereunder after entry of a final, non-appealable order.  To the extent
practicable, the Performing Party shall notify the Defaulting Party of all
amounts owed under this Section 15 within 120 days of the Default Termination
Date.

 

SECTION 16.                     INSURANCE.

 

16.1                           Insurance Required by Both Parties.  Throughout
the Term of this Agreement, each Party and its agents shall, at such Party’s
sole expense, carry and maintain in full force and effect insurance coverages,

 

17

--------------------------------------------------------------------------------


 

with insurance companies rated not less than A-, IX by A.M. Best or otherwise
reasonably satisfactory to the other Party, of the following types and amounts:

 

                                (a)           Workers Compensation coverage in
compliance with the Applicable Law of the states having jurisdiction over each
employee and employer’s liability coverage, and coverage under the Federal
Longshoremen and Harbor Workers’ Act and the Jones Act for all marine and Vessel
matters, in a minimum amount of [**] per accident, [**] disease per employee and
[**] disease policy limit.

 

                                (b)           Automobile liability coverage in a
minimum amount of [**].

 

                                (c)           Comprehensive or commercial
general liability coverage and umbrella excess liability coverage, which
includes bodily injury, broad form property damage and contractual liability
coverages.

 

                                (d)           If Customer’s employees enter any
Terminal or perform any activity near any Terminal for any reason under this
Agreement, employer’s liability coverage in a minimum amount of [**] (combined
single limit) for each accident, including occupational disease coverage with a
limit of [**] for each employee and a [**] policy limit.

 

16.2         Insurance Required by Owner.  In addition to the insurance required
pursuant to Section 16.1, Owner shall provide comprehensive or commercial
general liability coverage and umbrella excess liability coverage in a minimum
amount of [**], which includes Product loss for Product in Owner’s care, custody
and control, and “sudden and accidental pollution” liability coverages
(excluding events that result in acidic deposition).

 

16.3         Marine Insurance Required By Customer.  To the extent Customer
utilizes its own or contracted Vessels to deliver or receive Product, Customer
shall ensure that (a) the owner of each Vessel is properly entered in a P&I Club
that is a member of the International Group of P&I Clubs, and (b) the owner of
each Vessel maintains the following insurance on the Vessel:

 

(i)                                     Hull and Machinery insurance, to the
market value of the Vessels;

 

(ii)                                  P&I insurance (including pollution
liability but not tower’s liability covering cargo) including full mutual entry
in an international or American Group P&I Club with IGA pooling, or
alternatively maritime liability coverage evidenced on the SP-23 form or its
equivalent, including collision liability, tower’s liability except cargo, and
liability for seepage, pollution, containment and cleanup, with extensions for
marine contractual liability with a minimum liability limit of [**]; and

 

(iii)                               coverage under the Federal Longshoremen and
Harbor Workers’ Act, the Jones Act, the Federal Death on the High Seas Act and
general maritime remedies of seamen including transportation, wages, maintenance
and cure whether the action is in rem or in personam.

 

Pollution liability coverage should cover, if outside of a P&I Club entry,
bodily injury, property damage, including cleanup costs and defense costs
resulting from sudden and gradual pollution conditions of contaminates or
pollutants into or upon the land, atmosphere, or any water course or body of
water.  WQ15 should be utilized as necessary to comply with U.S. regulations,
with limits of at least [**].

 

16.4         Additional Insurance Requirements.

 

                                (a)           Each Party shall cause its
insurance carriers to furnish, or shall use commercially reasonable effort to
cause its contracted Vessels to furnish, insurance certificates to the other
Party, in a form

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

18

--------------------------------------------------------------------------------


 

reasonably satisfactory to the other Party, evidencing the existence of the
coverages required pursuant to Sections 16.1, 16.2 and 16.3.  Each Party shall
provide, or shall use commercially reasonable effort to cause its contracted
Vessels to provide, renewal certificates within thirty (30) days of expiration
of the previous policy under which coverage is maintained.

 

                                (b)           Each Party shall include, or shall
use commercially reasonable efforts to cause its contracted Vessels to include,
an endorsement in the foregoing policies indicating that the underwriters agree
to waive all rights of subrogation to the extent of each Party’s obligations. 
Further, each Party shall name, or shall use commercially reasonable effort to
cause its contracted Vessels to name, the other Party as an additional insured
under the foregoing policies to the extent of the indemnities required under
this Agreement.

 

                                (c)           The mere purchase and existence of
insurance coverage shall not reduce or release either Party from any Liabilities
incurred or assumed under this Agreement.

 

                                (d)           In the event of a Product loss for
which Owner must indemnify Customer under this Agreement, Owner’s insurance
shall be the primary and exclusive coverage for such loss, notwithstanding the
existence of other valid and collectible insurance.

 

SECTION 17.       LIEN AND SECURITY INTEREST.

 

                To secure any charges or fees due Owner under this Agreement in
relation to the Product, and in addition to any lien that Owner may claim under
Applicable Law, Customer hereby grants to Owner an irrevocable first and
preferred lien on and security interest in all of Customer’s Product in the
custody of Owner located at the Terminals.   If Customer should fail to pay such
sums owed by it to Owner, Owner shall provide Customer with notice of default as
provided in this Agreement and an opportunity to cure such default within a
period of fifteen (15) calendar days.  If Customer has not cured such default
within such fifteen (15) day cure period, Owner may proceed in accordance with
Applicable Law to enforce its lien, including, without limitation, the sale of
the Products in any commercially reasonable manner, to satisfy all contractual
and statutory obligations of Customer under this Agreement, including, without
limitation, all costs, reasonable attorney fees, and expenses incurred by Owner
in the enforcement of its lien and the recovery of fees owed to Owner by
Customer.

 

SECTION 18.       INDEMNIFICATION.

 

                18.1         Duty to Indemnify.  Each Party (the “Indemnifying
Party”) shall indemnify and hold the other Party, its Affiliates, and their
employees, directors, officers, representatives, agents and contractors
(collectively, the “Indemnified Party”) harmless from and against any and all
Liabilities arising from the Indemnifying Party’s (a) breach of this Agreement,
(b) gross negligence or willful misconduct, (c) failure to comply with
Applicable Law with respect to the sale, transportation, storage, handling or
disposal of the Product, unless and to such extent that such liability results
from the Indemnified Party’s gross negligence or willful misconduct, or
(d) representations, covenants or warranties made hereunder which prove to be
materially incorrect or misleading when made.

 

                18.2         No Third Party Rights.  The Parties’ obligations to
defend, indemnify and hold each other harmless under the terms of this Agreement
shall not vest any rights in any Third Party, whether a Governmental Authority
or private entity, nor shall they be considered an admission of liability or
responsibility for any purposes other than those enumerated in this Agreement. 
The terms of this Agreement are enforceable only by the Parties, and no limited
partner of Owner shall have a separate right to enforce any provision of this
Agreement, or to compel any Party to comply with the terms of this Agreement.

 

                18.3         Third Party Claims.  The Indemnified Party shall
notify the Indemnifying Party as soon as practicable after receiving notice of
any Claim or Proceeding brought against it that might give rise to an

 

19

--------------------------------------------------------------------------------


 

indemnity claim under this Agreement (a “Third Party Claim”) and shall furnish
to the Indemnifying Party the complete details within its knowledge.  Any delay
or failure by the Indemnified Party to give notice to the Indemnifying Party
shall not relieve the Indemnifying Party of its obligations except to the
extent, if any, that the Indemnifying Party shall have been materially
prejudiced by reason of such delay or failure.

 

                18.4         Claim Procedure.  The Indemnifying Party shall have
the right to assume the defense, at its own expense and by its own counsel, of
any Third Party Claim; provided, however, that such counsel is reasonably
acceptable to the Indemnified Party.  Notwithstanding the Indemnifying Party’s
appointment of counsel to represent an Indemnified Party, the Indemnified Party
shall have the right to employ separate counsel reasonably acceptable to the
Indemnifying Party, and the Indemnifying Party shall bear the reasonable fees,
costs and expenses of such separate counsel if in such Party’s reasonable
judgment (a) the use of counsel chosen by the Indemnifying Party to represent
the Indemnified Party would present such counsel with a conflict of interest or
(b) the Indemnifying Party shall not have employed counsel to represent the
Indemnified Party within a reasonable time after notice of the institution of
such Third Party Claim.

 

                If requested by the Indemnifying Party, the Indemnified Party
agrees to reasonably cooperate with the Indemnifying Party and its counsel in
contesting any Claim or Proceeding that the Indemnifying Party defends,
including, if appropriate, making any counterclaim or cross-complaint.  All
reasonably incurred costs and expenses incurred in connection with the
Indemnified Party’s cooperation shall be borne by the Indemnifying Party.

 

                18.5         Settlement.  No Third Party Claim may be settled or
compromised by the Indemnified Party without the consent of the Indemnifying
Party, or by the Indemnifying Party without the consent of the Indemnified
Party.  Notwithstanding the foregoing, an Indemnifying Party shall not be
entitled to assume responsibility for and control of any Proceeding if such
Proceeding involves a Default or Event of Default by the Indemnifying Party
hereunder which shall have occurred and be continuing.

 

SECTION 19.       CONSTRUCTION OF AGREEMENT.

 

19.1         Headings.  The headings of the sections and subsections of this
Agreement are for convenience only and shall not be used in the interpretation
of this Agreement.

 

19.2         Amendment or Waiver.  This Agreement may not be amended, modified
or waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties.

 

19.3         Severability.  Any provision of this Agreement that is prohibited
or not enforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective only to the extent of the prohibition or lack of enforceability
without invalidating the remaining provisions of this Agreement, or affect the
validity or enforceability of those provisions in another jurisdiction or the
validity or enforceability of this Agreement as a whole.

 

19.4         Successors and Assigns and No Third-Party Beneficiaries.  This
Agreement is for the exclusive benefit of the Parties and no other Person will
have any right or Claim against any Party under any of the terms of it or be
entitled to enforce any of the terms and provisions of it against any Party. 
This Agreement shall be binding on the Parties and their respective successors
and permitted assigns.

 

19.5         Entire Agreement and Conflict with Attachments.  This Agreement
(including Attachments) contains the entire and exclusive agreement between the
Parties with respect to the subject matter hereof, and there are no other
promises, representations, or warranties affecting it.  The terms of this
Agreement may not be contradicted, explained or supplanted by any usage of
trade, course of dealing or course of performance and any other representation,
promise, statement or warranty made by either Party or their agents that differs
in any way from the terms contained herein will be given no force or effect.  In
the case of any conflict between the body of this Agreement and any of its
Attachments, those contained in the Attachments will govern.

 

20

--------------------------------------------------------------------------------


 

SECTION 20.       REPRESENTATIONS AND WARRANTIES.

 

Owner, to the best of its knowledge, after due inquiry, represents and warrants
as of the Effective Date as follows:

 

(a)           The Terminals are in good serviceable condition; the Terminals are
structurally sound; and the Terminals have been and are being operated and
maintained in accordance with Good Industry Practice and Applicable Law.  Owner
is not aware of any discharge or release at the Terminals that could materially
interfere with the operation of the Terminals, or upon Owner’s ability to
perform its obligations under this Agreement.

 

(b)           There are no liens on any portion of the Terminals that would
adversely affect Owner’s ability to perform its obligations under this
Agreement.

 

(c)           There are no existing or threatened labor disputes at the
Terminals that could interfere with Owner’s performance under this Agreement,
and there is no litigation pending or threatened that could have a material
adverse effect upon Owner’s ability to perform its obligations under this
Agreement.

 

(d)           Owner owns and controls the Terminals hereunder, and can provide
the services to Customer in accordance with the terms and provisions of this
Agreement.

 

SECTION 21.       LAW.

 

                21.1         CHOICE OF LAW.  THIS AGREEMENT AND THE RIGHTS AND
DUTIES OF THE PARTIES SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAWS AND PROVISIONS.

 

                21.2         JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE COURT OF DELAWARE LOCATED IN
WILMINGTON, DELAWARE (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE
IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY
AT THE MOST RECENT DESIGNATED ADDRESS.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL
JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.

 

                21.3         WAIVER OF JURY TRIAL.  EACH PARTY FURTHER WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT.

 

                21.4         TIME PERIOD FOR MAKING CLAIMS.  EXCEPT WHEN A
SHORTER PERIOD IS EXPRESSLY PROVIDED HEREUNDER, ANY CLAIM, OTHER THAN THIRD
PARTY CLAIMS, ARISING HEREUNDER SHALL BE DEEMED WAIVED AND BARRED WITHOUT
RECOURSE TO LITIGATION UNLESS SUCH CLAIM IS MADE PRIOR TO THE LATER TO OCCUR OF
(i)  TWO (2) YEARS FROM THE DATE OF THE EVENTS GIVING RISE TO THE CLAIM AND
(ii) DISCOVERY OF THE CLAIM.

 

SECTION 22.       SPECIAL PROVISIONS.

 

                22.1         Southeast Terminals — [**] Projects.  Owner,
promptly after the Effective Date, shall provide Customer, from time to time,
with a proposed authority for expenditure (“AFE”) for the design, engineering,

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

21

--------------------------------------------------------------------------------


 

construction, installation, completion and placing into service facilities for
the receipt, storage and blending of  [**] at various sites located at certain
of the Southeast Terminals, as more fully set forth on Schedule I attached
hereto, as the same may be amended from time to time pursuant to mutual written
agreement between the Parties, including estimated costs, anticipated
commencement dates and completion dates.  Upon Owner’s receipt of approval of
the AFE from Customer, Owner shall utilize its commercially reasonable efforts
to undertake, or cause to be undertaken, the design, engineering, construction,
installation, completion and placing in service of the [**], at the sites and
Southeast Terminal locations specified in said Schedule I.

 

Owner shall undertake and conduct, or cause to be undertaken and conducted, such
construction, installation and completion in a workmanlike manner and in
accordance with applicable industry standards and Applicable Law.  Owner shall
be responsible for obtaining all necessary consents and permits in connection
therewith.  After commencement of construction, Owner, no less than quarterly,
shall provide Customer with a written construction/completion date report
outlining construction progress to date, budget updates and such other
information as Customer may reasonably request.

 

At such time as each [**] is completed and ready for service, Owner shall
provide written notice thereof to Customer, which notice shall contain an
invoice in reasonable detail evidencing the engineering, materials and
construction costs incurred by Owner in connection therewith.  Promptly after
receipt of such notice and invoice, but no later than ten (10) Business Days
thereafter, Customer shall pay to Owner a sum equal to the invoiced amount, plus
[**] via wire transfer of immediately available U.S. funds to an account
designated by Owner in writing, provided, however, that under no circumstances
shall Customer be liable for any costs, liabilities or damages in connection
with any such project to the extent that such costs, liabilities or damages
(i) are incurred by Owner due to the failure of Owner or Owner’s agents,
contractors or employees to comply with Applicable Law or (ii) arise due to the
negligence or willful misconduct of Owner or Owner’s agents, contractors or
employees.

 

                22.2         Collins/Purvis Terminal.  During the Initial Term
only and not for any Renewal Term, Customer shall have the exclusive right to
utilize any tanks that Owner may construct or refurbish and place into operation
at the Collins/Purvis Terminal; provided, however, that Owner and Customer agree
that such construction or refurbishment shall be undertaken by Owner only upon
the mutual written agreement of Customer and Owner.  Further, in such event, the
Minimum Annual Throughput Commitment and Throughput Fees attributable to such
tankage shall be subject to good faith negotiation between and the mutual
agreement of Owner and Customer.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

22

--------------------------------------------------------------------------------


 

This Agreement has been executed by the authorized representatives of each Party
as indicated below as of the date below written.

 

TRANSMONTAIGNE PARTNERS L.P.

 

MORGAN STANLEY CAPITAL GROUP INC.

By:

TransMontaigne G.P. L.L.C.

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Randall J. Larson

 

By:

/s/ Kenneth Carlino

Name:

Randall J. Larson

 

Name:

Kenneth Carlino

Title:

Chief Executive Officer

 

Title:

Vice President

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT  “A”

 

1.                CUSTOMER ADDRESSES:

 

                   Customer Notice Address

                   Morgan Stanley Capital Group Inc.

                   2000 Westchester Avenue, Floor 01

                   Purchase, NY   10577-2530

                   Attention:   Randy O’Connor

                   Fax No. 914-225-9298

                   Email:  randall.o’connor@morganstanley.com

 

                   Customer Billing Address

                   Morgan Stanley Capital Group Inc.

                   2000 Westchester Avenue, Floor 01

                   Purchase, NY   10577-2530

                   Attention:   Ken Carlino

                   Fax No. 914-225-9298

                   Email:  kenneth.carlino@morganstanley.com

 

2.                TERMINAL AND OWNER ADDRESSES:

 

Terminal Notice Address

 

 

Southeast Terminals

 

Albany Terminal

Americus Terminal

1162 Gillionville Road

Hwy. 280 West Plains Road

Albany, GA   31707-3997

Americus, GA   31719

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  229-435-4014

Telephone:  229-924-3464

Fax:  229-435-4641

Fax:  229-928-5080

 

 

Athens Terminal

Bainbridge Terminal

3450 Jefferson Road

1909 E. Shotwell St.

Athens, GA   30607-1477

Bainbridge, GA   39819-4353

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  706-543-2254

Telephone:  229-246-0955

Fax:: 706-549-3775

Fax:  229-246-6926

 

 

Charlotte Terminal

Birmingham Terminal

7615 Old Mt. Holly Road

1600 Mims Ave. S.W.

Charlotte, NC   28214-1788

Birmingham, AL   35211-3738

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  704-399-8378

Telephone:  205-925-1824

Fax:  704-399-6256

Fax:  205-925-6311

 

 

Doraville Terminal

Collins Terminal

2836 Woodwin Road

Old Hwy. 49 South

Doraville, GA   30360

Collins, MS   39428

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  770-458-5588

Telephone:  601-765-6878

Fax:  770-451-4298

Fax:  601-705-0446

 

1 of 3

--------------------------------------------------------------------------------


 

Griffin Terminal

Greensboro Terminal

643B E. McIntosh Road

6801 West Market Street

Griffin, GA   30223-1248

Greensboro, NC   27409

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  770-227-2033

Telephone:  336-299-2611

Fax:  770-228-4478

Fax:  336-632-1732

 

 

Macon Terminal

Lookout Mountain Terminal

5041 Forsyth Road

5800 St. Elmo Avenue

Macon, GA   31210-2106

Chattanooga, TN   37409-2317

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  478-477-1711

Telephone:  706-820-0826

Fax:  478-471-9454

Fax:  706-820-1877

 

 

Rome Terminal

Meridian Terminal

2671 Calhoun Road

1401 65th Avenue South

Rome, GA   30161-0102

Meridian, MS   39307-7023

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  706-295-2521

Telephone:  601-482-0832

Fax:  706-290-0912

Fax:  601-482-8918

 

 

Spartanburg Terminal

Selma Terminal

680 Delmar Road

2600 West Oak Street

Spartanburg, SC   29302-4352

Selma, NC   27576

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  864-583-4168

Telephone:  919-965-9442

Fax:  864-583-1520

Fax:  919-965-9473

 

 

Fairfax Terminal

Montvale Terminal

3790 Pickett Road

11685 Lynchburg Salem Turnpike W.

Fairfax, VA  22031-3604

Montvale, VA   24122

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  703-323-1500

Telephone:  540-947-5004

Fax:  812-424-4107

Fax:  540-947-2643

 

 

Norfolk Terminal

Richmond Terminal

77600 Halifax Lane

1314 Commerce Road

Chesapeake, VA   23324-0708

Richmond, VA   23224-0567

Attention:  Terminal Manager

Attention:  Terminal Manager

Telephone:  757-545-8455

Telephone:  804-233-9231

Fax:  757-545-2375

Fax:  804-233-9508

 

 

 

 

Collins/Purvis Terminal

 

Collins/Purvis Mississippi Terminal Complex

 

135 Highway 588

 

Collins, MS 39428

 

Attention:  Terminal Manager

 

Telephone: 601-765-6631

 

Fax:  601-765-1127

 

 

2 of 3

--------------------------------------------------------------------------------


 

Owner Notice Address

 

 

with a copy to:

TransMontaigne Partners L.P.

TransMontaigne Partners L.P.

1670 Broadway, Suite 3100

200 Mansell Court East, Suite 600

Denver, CO   80202

Roswell, GA 30076

Attention:  General Counsel

Attention:  Gregory J. Pound, President

Fax No. 303-626-8238

Fax:  770-518-3595

 

3.                THROUGHPUT FEES:

 

                                As set out on Attachment “A-1”.

 

4.                OTHER FEES AND CHARGES:

 

                                As set out on Attachment “A-2”.

 


5.                TANK DATA/UTILIZATION:


 

                                As set out on Attachment “A-3”.

 

6.                 OPERATING HOURS:  24 hours/day; 7 days/week

 

                    Normal Working Hours:  6:00 a.m. to 6:00 p.m.; Monday
through Friday.

 

                    The following holidays are currently recognized by Owner:

 

                    New Years Day

                    Presidents Day

                    Good Friday

                    Memorial Day

                    Independence Day

                    Labor Day

                    Thanksgiving Day

                    Day after Thanksgiving Day

                    Christmas Day

 

7.                TERM:

 

This Agreement shall commence on the Effective Date and shall continue in effect
through December 31, 2014 (the “Initial Term”).  No later than twelve (12)
Months prior to the expiration of the Initial Term, Customer shall provide Owner
written notice of Customer’s election to either terminate this Agreement, or to
extend this Agreement for an additional term of seven (7) Contract Years (the
“Renewal Term”).  The Initial Term and any Renewal Term shall be deemed,
collectively, the “Term” of this Agreement.  In the event Customer fails to
provide Owner written notice in accordance with the terms of this Section 7,
this Agreement shall terminate at the end of the Initial Term.

 

3 of 3

--------------------------------------------------------------------------------


 

ATTACHMENT “A-1”

“Throughput Fees”

 

I.              Minimum Annual Throughput/Throughput Fees

 

Customer commits to throughput the following minimum annual volumes of Product
(the “Minimum Annual Throughput Commitment” ) through the dedicated Tanks
pursuant to this Agreement at the respective throughput fees (“Throughput Fee”)
per Barrel.  Such Throughput Fees charged to Customer are for the receiving,
handling, storing, blending and throughput of the Product.

 

 

 

 

[**]

 

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

1 of 1

--------------------------------------------------------------------------------


 

ATTACHMENT “A-2”

“Product”

 

1.             “Light Oil Products” means  refined petroleum products that meet
the specifications as published from time to time by the Colonial Pipeline,
including (i) all grades of unleaded conventional gasoline and unleaded gasoline
meeting conventional or reformulated specifications, including 87 octane
unleaded gasoline and 93 octane super premium gasoline; (ii) No. 2 high-sulfur,
off-road, dyed or un-dyed , non-taxable diesel fuel, with a minimum of 140°F
flash point for any waterborne Terminal; (iii) No. 2 low-sulfur, on-road, clear,
taxable diesel fuel, with a minimum of 140°F flash point for any waterborne
Terminal; (iv) Kerosene; (v) ULSD with a minimum of 140°F flash point for any
waterborne Terminal and having a sulfur content not in excess of [**], as tested
prior to receipt in the Terminals; (vi) Ethanol and  (vii) aviation grades of
Kerosene.  In addition, all Products must meet all applicable ASTM standards,
including any applicable industry corrosion test standards (e.g., NACE), as well
as regulations regarding sulfur-related corrosion (including the gasoline silver
strip corrosion test) and the testing and compliance requirements of ASTM D-130.

 

                Notwithstanding the foregoing, and for any waterborne Terminal,
(i) ultra low sulfur, low sulfur and high sulfur diesel fuel delivered at any
time during the Term need not meet the Colonial Pipeline specifications
associated with the winterization of diesel fuels to prevent gelling and
(ii) from time to time during the Term of this Agreement, Customer may request
in good faith and make commercially reasonable efforts to accommodate such
request.  Where a conflict or inconsistency exists between Colonial Pipeline
specifications and ASTM specifications, the ASTM specifications shall govern to
the extent of the conflict or inconsistency.

 

Off-Spec Products.  If testing indicates that Product does not meet the
applicable market specifications prior to delivery to the Terminals, the Parties
shall consult and determine a mutually acceptable course of action, including
rejection and replacement of the Product and blending the Product up to the
applicable market specifications.  In the event that off-spec Product is
delivered, the Parties shall cooperate in making a Claim against and in seeking
the appropriate remedies from the delivering pipeline, truck, railcar and/or
Vessel.  In the event the delivering party does not make appropriate remedies,
Customer and Owner shall cooperate to seek recovery from the original supplier
of any costs incurred by Owner or Customer associated with the delivery of the
off-spec Products.

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

1 of 1

--------------------------------------------------------------------------------


 

ATTACHMENT “A-3”

TANK/DATA UTILIZATION

 

[**]

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

1 of 1

--------------------------------------------------------------------------------


 

ATTACHMENT “A-4”

 

[**]

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

1 of 1

--------------------------------------------------------------------------------


 

ATTACHMENT “B”

 

TERMINAL ACCESS AGREEMENT (“Agreement”)

(For Access to Owned or Operated Facilities)

 

In consideration of the privilege of access to any terminal owned or operated by
TransMontaigne Partners L.P., or any subsidiary, or affiliated or associated
entity (“Company”), which privilege is, or may be hereafter, granted by Company
to the undersigned or any subsidiary, or affiliated or associated entity
(“User”), sometimes referred to collectively as “Parties” and individually as
“Party,” for the purpose of loading or causing to be loaded, various liquid or
petroleum products (“Products”) into transport trucks or trailers and driving,
or causing to be driven, the same to or from the terminals, or for any other
purpose agreed to by the Parties, User agrees as follows:

 

1.             Until further notice, User and such of its employees, agents,
customers and carriers as it designates from time to time (“Agents”) are granted
access to such Products terminals as Company may designate from time to time
(“Terminal”) for the sole purpose of loading Products into transport trucks or
trailers and driving the same to and from the Terminal.  Each person designated
by User to have the privilege of access to the Terminal will be deemed for all
purposes under this Agreement to be the Agent of User.   User is absolutely
responsible for its Agents, their actions, and for their compliance or
non-compliance with the terms and conditions of this Agreement.  The Terminal’s
automation or other equipment may require the use of keys or cards (“Cards”) for
access to the Terminal or to actuate a system that controls the Terminal’s entry
and exit gates, truck loading racks and automated accounting equipment. 
Following User’s execution of this Agreement, such cards will be issued to User
or its Agents at those Terminals where such Cards are required and User agrees
to accept such Cards subject to the following terms and conditions:

 

(a)           The custody, control and use of all Cards issued pursuant to this
Agreement are User’s sole responsibility.  It is User’s responsibility to assure
Cards are used only by the individual to whom issued.  Cards issued to User’s
Agents shall be deemed to have been issued to User.  If any of such Cards become
lost or stolen, User must notify Company and the Terminal manager immediately by
telephone and confirm such telephone notification by confirmed telephone
facsimile or by letter mailed by Certified Mail, Return Receipt Requested,
within forty-eight (48) hours of such telephone notification.  Upon receipt of
such written confirmation, the verbal telephonic notification will become
effective.  Written notification should be to TransMontaigne Partners L.P., 1670
Broadway, Suite 3100, Denver, CO 80202, or to facsimile number 770-518-3595 to
the attention of the Executive Vice President - Terminal Operations and to the
appropriate Terminal Manager.

 

(b)           Unless and until notification is effective as provided above, all
Products loaded at the Terminal by use of one of the Cards issued pursuant to
this Agreement will constitute delivery of such Product to User, and User will
be obligated for payment accordingly.

 

(c)           All Cards issued pursuant to this Agreement remain the property of
the Terminal owner or operator.  Such Cards may not be duplicated.  It is User’s
responsibility to return all Cards to Company immediately upon the termination
of this Agreement.

 

(d)           User will give immediate written notice to the Terminal manager of
the identity of all User employees and Agents to whom User allows, or
discontinues allowance of, access to any Card for purposes of exercising any
rights granted in this Agreement.

 

2.             (a)           User acknowledges receipt of a copy of and agrees
to comply with all rules and regulations promulgated with respect to the use of
the Terminal, including, as applicable, vehicle load release number
verification.  Additional copies of such rules and regulations are available to
User and its employees and Agents at all reasonable times at the Terminal.  User
represents and warrants that its employees and Agents will be fully aware of and
knowledgeable in respect to such rules and regulations and in those Terminals
where Cards are used, User will request access to the Terminal by only those
employees and Agents physically capable of handling loading equipment and
properly instructed in the characteristics and safe handling and loading methods
associated with any Product to be hauled.  User will be solely responsible for
the proper training and education of its employees and Agents.  User will
further ensure that only those employees who are aware of the obligations
undertaken in this Agreement will have access to the Terminal.  Terminal
rules and regulations may be changed, amended or modified at any time and will
become binding on User and its Agents.

 

1 of 5

--------------------------------------------------------------------------------


 

(b)           User will use only transportation equipment and drivers that
comply with all applicable U.S. Department of Transportation regulations, as
well as any and all other applicable federal, state or local laws and
regulations.

 

(c)           User will assure that all newly carded drivers are adequately
trained to safely and efficiently use the loading equipment at the Terminal.  A
driver’s access to the Terminal may be suspended for any reason or no reason at
all, including the Terminal manager’s, or his or her appointee’s,
dissatisfaction with a driver’s loading methods.  If a driver’s access to the
Terminal is suspended, User will be notified by Company and User must
immediately obtain from said driver all Cards in his or her possession.

 

(d)           Each newly carded driver will be required to sign a Driver
Certification and Card Agreement (copy attached).

 

3.             The granting by Company of the aforesaid privilege of access to
the Terminal constitutes a bare, non-assignable license and the same may be
revoked by Company at any time, in its sole discretion, without prior notice,
and thereupon all Cards must be returned by User to Company.

 

4.             User is aware of and acknowledges the risks associated with and
inherent in loading, transporting and otherwise handling the Products and with
the loading equipment at the Terminal.  User assumes such risks and will
indemnify Company and its parent company and wholly owned subsidiaries and
affiliates and each of their and Company’s agents, employees, officers and
directors (“Indemnified Group”) against any and all claims, causes of action,
damages to person or property, suits, costs, losses, fines, penalties,
liabilities or expense (including, without limitation reasonable attorney fees),
of whatever nature (“Claims”), as same are incurred, arising out of or in any
way associated with, in whole or in part, directly or indirectly, User’s
exercise or attempted exercise of the privileges granted in this Agreement, or
any act or omission of User, its officers, servants, employees or Agents, except
for Claims that result from or arise out of the sole or gross negligence of the
Company.  User will also indemnify the Indemnified Group against any and all
Claims resulting in whole or in part, directly or indirectly, from the User’s
failure to comply with or its trucks to comply with any and all applicable state
or federal laws, rules and regulations, irrespective of the negligence or fault
of either Party.  In addition to and separate and apart from other insurance
obligations that User may assume under the terms of this Agreement, insurance
covering this indemnity agreement must be provided by User to the extent
permitted by law.  Further, by requiring insurance in this Agreement, Company
does not represent that the required insurance coverage and minimum limits will
necessarily be adequate to protect Company, and such insurance coverage and
limits will not be deemed as a limitation on User’s liability under the
indemnities granted to Company in this Agreement.

 

5.             User is financially responsible for any Products withdrawn from
the Terminal by use of any Card delivered by Company to User or any Agent of
User, provided, however, that User will not be financially responsible for any
such Product which is withdrawn after Company has received verbal notice from
User, properly confirmed in writing, of the loss or theft of any of the Cards. 
User will reimburse Company for any and all costs reasonably incurred by Company
to replace any Cards and to secure the Terminal that may arise from or are
caused by the loss or theft of any Cards.

 

6.             (a)           Prior to exercising the privileges granted in this
Agreement, User must obtain, at its sole expense, with solvent underwriters
acceptable to Company, insurance for the term of this Agreement and furnish to
Company, by delivery to the Terminal manager, certificates evidencing the
following minimum insurance coverage and terms:

 

                                (i)  Except for User’s that are Mexican
domiciled motor carriers, Workers’ Compensation complying with the laws and
statutory minimum coverage of the state or states where performance under this
Agreement takes place, whether or not such coverage its required by law,
including, coverage for voluntary compensation and alternate employer and an
“other states coverage” endorsement;

 

                                                (ii) Commercial General
Liability (Standard ISO Occurrence Form) for bodily injury and property damage,
including the following coverage:  premises/operations, independent contractors,
blanket contractual liability to cover the liability assumed by User in this
Agreement, explosion, collapse and underground, broad form property damage,
products/completed operations, sudden and accidental pollution liability, cross-

 

2 of 5

--------------------------------------------------------------------------------


 

liability coverage, and, where appropriate, stop-gap coverage with total limits
to all insureds for not less than [**] for each occurrence and [**] aggregate
for each annual period (any “annual aggregate” limit will be amended to apply on
a “per project” or “per location” basis);

 

                                                (iii)  Automobile Liability with
a limit for bodily injury and property damage of [**] each occurrence to include
coverage for all owned, non-owned and hired vehicles; and

 

                                                (iv)  Excess Liability of [**]
in excess of the limits for all of the above insurance policy types, except
Worker’s Compensation, to include a “drop down” provision in the event the
underlying limits are exhausted.

 

(b)           All policies of insurance must be placed with American insurance
companies rated by A.M. Best Company as “B+” or higher or with Underwriters at
Lloyds of London or the member companies of the Institute of London
Underwriters.  It is expressly understood that the insurance provision of this
Agreement, including the minimum required limits outlined above are intended to
assure that certain minimum standards of insurance protection are afforded by
User and the specifications in this Agreement of any amount will be construed to
support but not in any way limit the amount or scope of liabilities and
indemnity obligations (express or implied) of User.  The minimum limits required
in this Agreement for any particular type of insurance may be satisfied by a
combination of the specific type of insurance and umbrella or excess liability
insurance.  All deductibles applicable to the minimum required coverage outlined
in this Agreement, with or without the consent of Company, will be for the sole
account of the User.

 

(c)           Coverage under all insurance required to be carried by User will
be primary and exclusive of any other existing, valid and collectible insurance
and each policy (except the Workers’ Compensation policy and in the case of the
Automobile Liability policy as to the additional insured obligation under clause
(i) below), whether or not required by the other provisions of this Agreement,
will (i) except in the case of short-term trip insurance obtained by Mexican
domiciled motor carriers, provide an endorsement that will make Company an
additional insured, with Company being entitled to the same protections as any
other additional insured party and (ii) otherwise provide a blanket waiver of
subrogation against Company and its parent company and wholly owned affiliates
and subsidiaries and each of their directors, officers, employees (“Company
Group”) and its underwriters that guarantees that User’s underwriters similarly
waive such rights of subrogation.  Notwithstanding the foregoing, the waiver of
subrogation provided for in this paragraph will not apply and will have no force
and effect in the event an employee of User files suit against the Company
Group.  All liability policies will also provide severability of interests and
cross-liability coverage and a requirement that Company be provided 30 days
prior written notice of cancellation, material change or non-renewal.  None of
User’s obligations under this Section may be met through the means of any
self-insurance coverage or program.

 

(d)           Failure to secure the insurance coverage, or failure to comply
fully with any of the insurance provisions of this Agreement, or the failure to
secure such endorsements on the policies as may be necessary to carry out the
terms and conditions of this Agreement will in no way relieve User from the
obligations of this Agreement, any provision of this Agreement to the contrary
notwithstanding.  If liability for loss or damage is denied by User’s
underwriters, in whole or in part, or substantially reduced because of breach of
such insurance requirements by User for any other reason, or if User fails to
maintain any of the insurance required by this Agreement, (i) to the extent
permitted by law, User will indemnify the Company Group and its underwriters
against all claims, demands, costs and expenses, including reasonable attorney
fees, which would otherwise be covered by said insurance, (ii) such breach or
failure to maintain will be deemed a material breach of this Agreement and
(iii) Company may procure the same and User will reimburse Company for the cost
of such policies or coverage.

 

(e)                       Further, User shall require its Agents to maintain the
insurance set forth above with the same limits and conditions and shall be
responsible for monitoring and enforcing the same.

 

7.             Prior to transporting any Products received at the Terminal under
this Agreement and if User is loading Products in a Terminal that uses Cards,
User or User’s driver must include the following certification on the Company’s
bill of lading:  “This is to certify that the above-named materials are properly
classified, described, packaged, marked and labeled, and are in proper condition
for transportation according to the applicable regulations of the Department of
Transportation.”

--------------------------------------------------------------------------------

** Confidential Treatment Requested.

 

3 of 5

--------------------------------------------------------------------------------


 

8.             The terms, provisions and conditions of this Agreement extend to,
are binding upon and inure to the benefit of the Parties and their approved
successors and assigns; provided, however, User may not assign any of its
privileges, duties or obligations under this Agreement without the prior written
consent of Company, which consent will not be unreasonably withheld or delayed. 
Any assignment made without obtaining such prior approval will be deemed to be
void.

 

9.             Nothing in this Agreement will be construed to deny or otherwise
limit Company’s right to refuse entry to, or to remove immediately from the
Terminal, any person or equipment.

 

10.           In the exercise of the privileges granted in this Agreement, User
and its Agents will not in any event or for any purpose whatsoever be deemed to
be the agent, servant or employee of Company.

 

11.           This instrument and any other instruments executed in conjunction
with it contain the entire agreement between the Parties with respect to User’s
loading privileges at the Terminal and no other or prior agreement in respect of
it, written or verbal, will have any force or effect unless embodied in this
instrument. Any modification to this Agreement must be in writing signed by both
Parties.

 

12.           User hereby affirms that all of User’s underground storage tank
systems and tanks are lawful under and have been upgraded to meet all applicable
federal and state requirements.

 

13.           If at any time, any portion of User’s tanks or underground storage
tank systems become non-compliant with applicable state or federal laws,
rules or regulations or otherwise unlawful under such laws, rules or
regulations, User will immediately cease to store any petroleum or other
products in such tanks or systems until they are again fully compliant and
lawful.

 

14.           Upon transfer of Product from the rack loading spout to User, User
shall be deemed to have custody of the Product.  Upon transfer of custody, User
shall be solely responsible for the Product’s quality should it differ from the
quality of the sample taken from the tank delivering the Product to the rack
loading spout.

 

15.           (a)           User will pay, or cause the owner of the Products or
other “position holder” (as that term is defined by Federal Treasury
Regulations) to pay, all applicable taxes and charges (“Taxes”) levied by any
governmental authority on or in anyway applicable to the receipt, delivery,
storage, or removal of Products delivered into or from or otherwise contained in
the Terminal on User’s behalf.  User agrees to report and pay such Taxes
directly to the proper taxing authorities.

 

(b)           User will indemnify Company against any Taxes that are applicable
to Products as and when delivered under this Agreement.

 

16.           Each provision of this Agreement, or sub-part, is deemed
independent and severable, and the invalidity or partial invalidity or
unenforceability of any one provision or portion of this Agreement will not
affect the validity or enforceability of any other provision of it.

 

17.           This document is deemed to have been made under and is governed by
the laws of (i) the state where the Terminal is located and if this Agreement
applies to Terminals in more than one state, (ii) the State of Colorado in all
respects, including without limitations, matters of construction, validity, and
performance, except the choice of law rules of that State that would require the
law of another jurisdiction to apply.

 

18.           The failure of Company to insist upon the complete performance of
any provisions of this Agreement will not be construed as a waiver of Company’s
right to at any time thereafter enforce such provision completely.

 

4 of 5

--------------------------------------------------------------------------------


 

EXECUTED by User this            day of                              , 20      .

 

USER:

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Phone:

 

 

5 of 5

--------------------------------------------------------------------------------
